Citation Nr: 0431742	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  99-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for epilepsy, currently 
rated as 80 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
February 2001, the Board granted restoration of an 80 percent 
rating, and remanded the issue of an increased rating to the 
RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is currently in effect for epilepsy, rated 
80 percent disabling under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.  Diagnostic Code 8911 
contemplates petit mal epilepsy, and an 80 percent rating is 
assigned when there is an average of at least one major 
seizure in three months over the last year; or more than ten 
minor seizures weekly.  A 100 percent evaluation requires an 
average of at least one major seizure per month over the last 
year.  

A review of the file shows that the veteran has maintained 
employment.  There are reports of employment as a parts clerk 
and a mechanic in the 1990s.  However, in an August 1998 
statement, the veteran's employer discussed the effects of 
the veteran's epilepsy on his ability to perform duties and 
work with others.  Further, the more recent records show that 
the veteran is employed by his father's business on a part 
time basis as an administrative manager.  In a July 2003 
statement, the veteran's representative argued that such 
employment is marginal.  

A note following 38 C.F.R. § 4.124a addresses "Epilepsy and 
Unemployability" and it indicates that rating specialists 
must bear in mind that the epileptic, although his seizures 
are controlled, may find employment and rehabilitation 
difficult of attainment due to employer reluctance to the 
hiring of the epileptic.  Where a case is encountered with a 
definite history of unemployment, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in the veteran's inability 
to obtain employment.  The assent of the claimant should 
first be obtained for permission to conduct this economic and 
social survey.  The purpose of this survey is to secure all 
the relevant facts and data necessary to permit of a true 
judgment as to the reason for the veteran's unemployment and 
should include information as to: (a) Education; (b) 
Occupations prior and subsequent to service; (c) Places of 
employment and reasons for termination; (d) Wages received; 
and (e) Number of seizures.  38 C.F.R. § 4.124a (2004).  

When the Board remanded this case in February 2001, the 
adequacy of a September 1998 VA examination was discussed.  
The Board directed the RO to afford the veteran another 
examination.  A VA examination was conducted in September 
2002, but the examiner did not offer an opinion regarding 
employability as had been requested by the Board.  The 
veteran's representative has argued that another examination 
for the purpose of addressing this issue is necessary.  See 
Appellant's Brief, page 3.  Therefore, if possible, the 
September 2002 VA examiner should provide an addendum to the 
report.  If that examiner is not available, then the veteran 
should be afforded another examination.  The Board points out 
that the veteran is entitled to a complete VA medical 
examination based on all possible evidence.  See 38 U.S.C.A. 
§ 5103A(d).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The AMC should forward the claims 
folder to the examiner who conducted the 
September 2002 VA examination.  The 
examiner must provide an addendum to the 
report which offers a medical opinion as 
to the degree of industrial incapacity 
caused by the service-connected seizure 
disorder, to include an opinion as to 
whether this service-connected disability 
alone prevents the veteran from securing 
and following substantially gainful 
employment.  A complete rationale should 
be provided for all opinions expressed.  
The examiner must review the claims 
folder and a copy of this remand, and the 
examiner should acknowledge such a 
review.  

If the examiner finds that an examination 
is necessary, or if the examiner who 
conducted the examination in September 
2002 is not available, then the veteran 
must be afforded a VA neurology 
examination.  All indicated testing in 
this regard should be completed.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review before the examination and the 
examiner is requested to indicate in the 
examination report that it was reviewed.  
A complete history and description of any 
recent seizure activity also should be 
documented in detail.  The examiner 
should elicit information as to the 
frequency and severity of the veteran's 
major and/or minor seizures, including 
specific details as to the symptoms 
experienced by the veteran during the 
seizures, to the extent possible.  The 
examiner should determine and report the 
type and frequency of attacks as 
accurately as possible, since severity of 
disability for rating purposes is 
dependent upon type, frequency, duration, 
and sequelae of seizures.  The examiner 
is requested to express a medical opinion 
as to the degree of industrial incapacity 
caused by the service-connected seizure 
disorder, to include an opinion as to 
whether this service-connected disability 
alone prevents the veteran from securing 
and following substantially gainful 
employment.  A complete rationale should 
be provided for all opinions expressed.  

2.  If it is determined that a VA 
economic and social survey focusing on 
employment history and employability (as 
indicated in the rating schedule, 38 
C.F.R. § 4.124a) is required, then this 
should be accomplished with the veteran's 
consent.

3.  Finally, the RO should readjudicate 
the issue of entitlement to an increased 
rating for epilepsy.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


